Case: 3:13-cv-00416-TMR-SLO Doc #: 296 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 10832




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 ROGER DEAN GILLISPIE,                                 :      Case No. 3:13-cv-00416

                        Plaintiff,                     :      Judge Thomas M. Rose

 v.                                                    :

 MIAMI TOWNSHIP, et al.                                :

                   Defendants.             :
 ______________________________________________________________________________

       ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. 295) TO THE
       MAGISTRATE JUDGE’S ORDER (DOC. 294), BUT GRANTING MOTION
        WITHIN OBJECTIONS FOR EXTENSION OF DEADLINES (DOC. 295)
 ______________________________________________________________________________

        This case is before the Court on the Objections (Doc. 295) filed by Defendants Miami

 Township, Ohio and Scott Moore (“Defendants”) to the Magistrate Judge’s Order granting

 Plaintiff’s Motion for Leave to Disclose Additional Expert Report (Doc. 294). In the

 Objections, Defendants concede that they “do not object to the Order granting Plaintiff’s Motion

 for Leave.” (Doc. 295 at PAGEID # 10828.) Instead, Defendants take issue with the

 “abbreviated timeline setting forth the rebuttal disclosure deadline and the deadline for the

 Plaintiff and Defendants to complete discovery related to Plaintiff’s expert witness, Dr. Miller,

 and any rebuttal expert witness.” (Id.) Defendants therefore “request that this Honorable Court

 modify the Magistrate Judge’s Order and extend the rebuttal expert disclosure deadline to June 1,

 2020, and the deadline for discovery related to Dr. Miller and any rebuttal expert witness to June

 30, 2020.” (Id. at PAGEID # 10830.) In support of that request, Defendants argue that the

 COVID-19 pandemic has caused disruptions that affect their counsel’s ability to perform tasks

 related to the additional expert discovery authorized by the Magistrate Judge’s Order (Doc. 294),
Case: 3:13-cv-00416-TMR-SLO Doc #: 296 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 10833




 and note that this Court has vacated all remaining dates in the case schedule. (Doc. 295 at

 PAGEID # 1829-30.)

        The Court interprets Defendants’ request a separate motion—embedded in the

 Objections—to extend certain deadlines. Defendants’ Objections (Doc. 295) are

 OVERRULED. However, the Court GRANTS Defendants’ motion to extend certain deadlines

 established in the Magistrate Judge’s Order (Doc. 294). Therefore, the deadline for Defendants’

 rebuttal expert disclosures is extended to June 1, 2020, and the deadline for discovery related to

 Dr. Miller’s report and any rebuttal expert witness is extended to June 30, 2020.

        DONE and ORDERED in Dayton, Ohio, this Thursday, April 23, 2020.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
